451 F.2d 597
UNITED STATES of America ex rel. Ronald James DESSUS, Appellant,v.COMMONWEALTH OF PENNSYLVANIA.
No. 19227.
United States Court of Appeals,Third Circuit.
Argued Sept. 23, 1971.Decided Nov. 29, 1971.

Paul Bender, Philadelphia, Pa., for appellant.
James D. Crawford, Deputy Dist. Atty., Philadelphia, Pa., (Richard A. Sprague, First.  Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before VAN DUSEN, ALDISERT and GIBBONS, Circuit Judges.OPINION OF THE COURT
PER CURIAM:


1
Appellant seeks review of the denial of his petition for habeas corpus wherein he alleged that he was denied his right to a fair trial by an impartial jury because of the state court's failure to take effective measures to shield the jury from news accounts of appellant's prior convictions for rape and murder.  The jury found appellant guilty of assault and battery and aggravated assault and battery.


2
We have examined appellant's contentions of prejudicial pre-trial publicity and find them without merit.  Irvin v. Doud, 366 U.S. 717, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961); Williams v. Dutton, 400 F.2d 797 (5th Cir. 1968), cert. denied, 393 U.S. 1105, 89 S.Ct. 908, 21 L.Ed.2d 799 (1969).


3
The judgment of the district court will be affirmed.